Citation Nr: 0725828	
Decision Date: 08/17/07    Archive Date: 08/22/07

DOCKET NO.  04-17 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


REMAND

The veteran had active military service from August 1969 to 
February 1971.  She also had service in the Navy Reserves 
after that.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

As a preliminary matter, the Board notes that the veteran has 
indicated that she has suffered injury to her neck and 
shoulder as a result of a fall she contends was caused by her 
claimed right knee injury.  This issue is referred to the RO 
for appropriate action.

The veteran was afforded a Travel Board hearing before a 
member of the Board in November 2005.  VA regulations require 
that the Board Member who conducts a hearing shall 
participate in making the final determination of the claim.  
38 C.F.R. § 20.707 (2006).  The Veterans Law Judge who 
presided over the veteran's November 2005 hearing is no 
longer employed by the Board.  The veteran was apprised of 
this in correspondence dated in July 2007, and offered a 
hearing before another Veterans Law Judge who would then 
decide this case.  She responded that she wanted to attend a 
hearing before a Veterans Law Judge at the regional office.  
She also asked for a copy of the record.  Though she is a 
resident of Kentucky, she requested that the hearing be at 
the Huntington, West Virginia RO where the November 2005 
hearing was held because it is closer to her home.  The Board 
will therefore remand so that a Board hearing can be 
scheduled. 

Accordingly, the veteran's case is REMANDED to the RO for the 
following actions:

1.  The RO should respond to the 
veteran's July 2007 request for a copy of 
the record, including a copy of a July 
2006 VA examination report.  This should 
be done well in advance of the requested 
hearing so that the veteran has time to 
prepare for the hearing.  

2.  The RO should then schedule the 
veteran for a Travel Board hearing at the 
RO, preferably the RO in Huntington, West 
Virginia.  The veteran should be given 
notice of the hearing and opportunity to 
prepare.  

No action is required of the veteran until she is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).

